Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 16, 2021 has been entered.
Claims 1-7 remain pending in the application, and are examined. Claim 8 is canceled.
Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed August 31, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0075] of the Pre-Grant Publication of the instant Application, US 2019/0381515 A1 (“Muramatsu”) teaches the operation unit being a start key and skip key. For purposes of examination, the examiner will interpret the operation unit to be a start key and skip key, and equivalents thereof.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US Pub. No. 2016/0180998; hereinafter Kanai; already of record) in view of Hagen et al. (US Pub. No. 2010/0288395; hereinafter Hagen; already of record), further in view of Rogers et al. (US Pub. No. 2014/0235421; hereinafter Rogers; already of record), further in view of Kaczmarek et al. (US Pat. No. 8,810,423; hereinafter Kaczmarek; already of record).

Regarding claim 1, Kanai discloses an apparatus for manipulating magnetic particles for moving magnetic particles in a state where a target substance is fixed to the magnetic particles in a tubular device in which a gel-like medium layer and a liquid layer are alternately stacked in a container and in which magnetic particles are loaded ([0015], [0034], see Figs. 1A-1C). The apparatus comprises: 
	a container holding part configured to hold the container ([0056]-[0058], see Figs. 2A-2D at vessel holding portion 170). 
	A magnet that is disposed close to and outside the container held by the container holding part and moves the magnetic particles in the container by a magnetic force by relatively ([0056]-[0058], see Figs. 2A-2D at magnet 191 slidably attached to guide 192).
	A drive unit configured to relatively move the magnet along the container ([0056]-[0058], The magnet may be slid by a motor).
	Kanai fails to explicitly disclose:
a housing configured to accommodate the magnet and the container holding part in the housing in a state in which a position of the magnet that relatively moves along the container is not visually recognizable from the outside, the housing including a door; 
a display unit that is provided on the housing so as to be visually recognizable from outside and has a light emitting region capable of emitting light, the light emitting region being provided on a front surface of the door; 
a storage configured to hold details of a plurality of processing steps of relatively moving the magnet; 
a processor configured to 
sequentially execute the plurality of processing steps by relatively moving the magnet; and cause the light emitting region to change the light based on a position of the magnet when the plurality of processing steps are sequentially executed; 
wherein when a specific processing step, determined in advance as a processing step that should not be stopped partway through the plurality of processing steps sequentially executed by the processor, is executed, the 
in a case where the door is opened while the plurality of processing steps are being sequentially executed, the processor stops the processing.
	Hagen is in the analogous field of magnetic separation (Hagen; [0003], [0017]). Hagen teaches a housing that accommodates a magnet and container holder such that the position of the magnet moving along the container is not visible from outside the housing (Hagen; [0092], [0100]-[0102], module housing 802 contains magnet moving apparatus 810 therein, the magnet moving apparatus moving up and down between an operational position and a non-operational position, with sensors 817 and 818 indicating when the magnet moving apparatus is in each respective position. The presence of sensors to indicate the position of the magnet moving apparatus implies that the magnet moving apparatus is not visible from outside the housing, see Fig. 4. Further, see [0051], which shows that the side plate has been removed in Fig. 4, which would render the magnet invisible from outside). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnet and container holding part of Kanai by including the magnet and container holding part in a housing such that a position of the magnet relatively moving along the container is not visible from outside the housing as in Hagen. Hagen teaches that a housing for a magnet that renders the magnet not visible from outside the magnet is suitable for holding a magnetic separation assembly for isolating an analyte of interest (Hagen; [0092], [0100]-[0102], see Fig. 4, [0051], [0071]). Further, enclosing the magnet so that it is not visible from 
	Modified Kanai fails to explicitly disclose:
the housing including a door; 
a display unit that is provided on the housing so as to be visually recognizable from outside and has a light emitting region capable of emitting light, the light emitting region being provided on a front surface of the door; 
a storage configured to hold details of a plurality of processing steps of relatively moving the magnet; 
a processor configured to 
sequentially execute the plurality of processing steps by relatively moving the magnet; and cause the light emitting region to change the light based on a position of the magnet when the plurality of processing steps are sequentially executed; 
wherein when a specific processing step, determined in advance as a processing step that should not be stopped partway through the plurality of processing steps sequentially executed by the processor, is executed, the processor causes the light emitting region corresponding to the specific processing step to emit the light in a mode different from that of the light emitting regions corresponding to other processing steps; and 
in a case where the door is opened while the plurality of processing steps are being sequentially executed, the processor stops the processing.
(Rogers; [0002], [0007]). Rogers teaches a display unit on a housing that is visually recognizable from outside the housing and has a light emitting region. The display unit has a plurality of light emitting regions that can emit light individually arranged side by side. A processor causes light emitting regions corresponding to respective processing steps to sequentially emit light when the steps are executed (Rogers; [0007]-[0008], [0053], [0057], the processor manages the information and graphics displayed on the instrument interface, [0059], [0092]-[0102], the centrifuge includes a housing 102 and an instrument interface 126 with instrument display 130, and the homepage 200b on the instrument display 130 highlights the loading step-indicator 212b when the rotor has reached a preset load speed, and the running step-indicator 212c when the rotor has reached a preset running speed, [0123], [0154], the step-indicators may be highlighted by illumination, see Figs. 4, 15-22). A storage configured to hold details of a processing step (Rogers [0057], a memory storage device is coupled to a processor for controlling the centrifuge components and the instrument interface). A processor configured to sequentially execute a plurality of processing steps (Rogers [0057]-[0058]), and cause the light emitting region to emit light in accordance with a process step when the plurality of processing steps are sequentially executed (Rogers; [0007]-[0008], [0053], [0059], [0092]-[0102], [0154], see Figs. 4, 15-22, [0057], the processor controls the information and graphics displayed on the instrument interface. Therefore, it controls the illumination of the step-indicators). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housing of modified Kanai by providing a display unit on the housing that is visible from outside and has a light emitting region, the display unit having a plurality of light emitting regions that (Rogers; [0089], [0154], see Figs. 15-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the relatively moving of the magnet of modified Kanai by including a storage unit configured to hold details of processing steps, and a processor that sequentially executes a plurality of processing steps, and causes the light emitting region to emit light in accordance with a process step when the plurality of processing steps are sequentially executed as in Rogers. Rogers teaches that a memory storage unit, a processor, and a control unit can automate the system without the need for user action (Rogers [0057]-[0058]), thereby increasing system throughput and reducing human error.
	Modified Kanai fails to explicitly disclose:
the housing including a door, the light emitting region being provided on a front surface of the door; 
that the processor is configured to
wherein when a specific processing step, determined in advance as a processing step that should not be stopped partway through the plurality of processing steps sequentially executed by the processor, is executed, the processor causes the light emitting region corresponding to the specific 
in a case where the door is opened while the plurality of processing steps are being sequentially executed, the processor stops the processing.
	Kaczmarek is in the analogous field of displays for sequential process steps (Kaczmarek; Col. 1 Lns. 4-8, Col. 4 Lns. 20-33). Kaczmarek teaches a housing including a door, and a light emitting region being provided on a front surface of the door (Kaczmarek; Col. 2 Ln. 50-Col. 3 Ln. 17, Col. 5 Lns. 15-51; see Fig. 1 at door of dishwasher including display 7). Kaczmarek further teaches that when a specific step determined in advance as one that should not be stopped halfway is executed, a processor causes the light emitting region corresponding to the specific processing step to emit light in a mode different from that of the light emitting regions corresponding to other processing steps (Kaczmarek Col. 2 Ln. 50-Col. 3 Ln. 17, multiple LEDs can be used in an appliance, with one having a red and/or flashing light to indicate that the appliance is running and should therefore not be interfered with, and one having a green and/or continuous light to indicate that the cycle is complete and the appliance can be unloaded, Col. 5 Lns. 15-64, a control unit controls the light-emitting strip to illuminate green when the washing program is finished, and illuminate red when the washing program is still running). Kaczmarek further teaches that in a case where the door is opened during a processing step, the processor stops the processing (Kaczmarek; Col. 4 Lns. 46-61, as the dishwashing is interrupted when the door is opened, this implies that when the door is opened during dishwashing, a processor, i.e. the control unit, stops the dishwashing process). It would have been obvious to one of ordinary skill in the art before the effective filing date of (Kaczmarek Col. 2 Ln. 50-Col. 3 Ln. 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of processing steps and the processor in the apparatus of modified Kanai so that in a case where the door is opened while the plurality of processing steps are being sequentially executed, the processor stops the processing as in Kaczmarek. The motivation would have been that stopping operation while the door is opened will make it easier for a user to access the interior contents of the apparatus compared to if the operation continued while the door was open. Further, stopping operation while the door is opened will ensure that the interior contents of the apparatus remain inside 
	Note: The instant Claims contain a large amount of functional language (ex: “for manipulating magnetic particles…”, “and moves the magnetic particles in the container…”, “configured to relatively move the magnet along the container”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Kanai discloses the apparatus for manipulating magnetic particles according to claim 1. Modified Kanai further discloses the apparatus for a tubular device, wherein the liquid layer includes a layer made of a cleaning solution for removing impurities other than the target substance (the liquid layer is not positively recited within the claims, as this is drawn to an intended use of the apparatus. However, Kanai teaches a layer made of a cleaning solution in [0042], Figs. 1A-1C at cleaning solution 35).

Regarding claim 3, modified Kanai discloses the apparatus for manipulating magnetic particles according to claim 1. Modified Kanai further discloses the apparatus for a tubular device, wherein the liquid layer includes a layer made of a reagent acting on the target substance (the liquid layer is not positively recited within the claims, as this is drawn to an intended use of the apparatus. However, Kanai teaches a liquid layer including a layer made of a reagent acting on the target substance in [0043], Figs. 1A-1C at antibody in liquid layer 32 for reacting with antigen fixed to magnetic particles 70).

Regarding claim 4, modified Kanai discloses the apparatus for manipulating magnetic particles according to claim 1. Modified Kanai further discloses that the display unit has a plurality of the light emitting regions that can emit light individually (see Claim 1 above at Rogers teaching the display unit with regions that individually emit light in [0007]-[0008], [0053], [0059], [0092]-[0102], [0154], Figs. 4, 15-22).

Regarding claim 5, modified Kanai discloses the apparatus for manipulating magnetic particles according to claim 4. Modified Kanai further discloses that the display unit is configured with the plurality of light emitting regions arranged side by side (see Claim 1 above at Rogers teaching the display unit with light emitting regions arranged side by side in [0007]-[0008], [0053], [0059], [0092]-[0102], [0154], Figs. 4, 15-22).

Regarding claim 6, modified Kanai discloses the apparatus for manipulating magnetic particles according to claim 4. Modified Kanai further discloses that the processor causes light 3emitting regions corresponding to the respective processing steps to sequentially emit light when the plurality of processing steps are sequentially executed (see Claim 1 above at Rogers teaching a processor causing light emitting regions corresponding to respective processing steps to sequentially emit light when the steps are sequentially executed in [0007]-[0008], [0053], [0057], [0059], [0092]-[0102], [0123], [0154], Figs. 4, 15-22).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai in view of Hagen, Rogers, and Kaczmarek, as applied to claims 1-6 above, further in view of Fukuda et al. (US Pub. No. 2015/0000428; hereinafter Fukuda; already of record).

Regarding claim 7, modified Kanai discloses the apparatus for manipulating magnetic particles according to claim 6.
	Modified Kanai fails to explicitly disclose: 
an operation unit that is operated to execute a next processing step while part of the processing steps is omitted among the plurality of processing steps sequentially executed by the processor,
wherein when a next processing step is executed by operation of the operation unit, a light emission control unit causes a light emitting region corresponding to the next processing step to emit light.
	Fukuda is in the analogous field of sample processing apparatuses comprising displays (Fukuda; [0008], [0081], display unit). Fukuda teaches an operation unit that is operated to execute a next processing step while part of the processing steps is omitted among the plurality of processing steps sequentially executed by the processor (Fukuda; [0081]-[0082], skip button D12 allows a user to skip the washing step, allowing the process to proceed to step S112, see Figs. 7, 8A at error process S113, wash flow path S112, and wash button D11 (start key) and skip key D12. The operation unit has been interpreted to be a start key and skip key, and equivalents thereof). It would have been obvious to one of ordinary skill in the art before the (Fukuda; [0081]-[0082]), thereby saving time and resources if the skipped process step has been determined to be unnecessary.
	In regards to wherein when a next processing step is executed by operation of the operation unit, a light emission control unit causes a light emitting region corresponding to the next processing step to emit light, the apparatus of modified Kanai appears to be capable of performing this action.

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 5-6 of their Remarks that none of the prior art of record teaches the newly added features of amended Claim 1. Applicant provides evidence for this argument by stating that Rogers does not teach a display provided on a door, or that in a case where the door is opened while the processing steps are being sequentially executed, the processor stops the processing being executed. The Examiner respectfully disagrees. While Rogers indeed does not appear to teach these limitations, Kaczmarek can be relied upon to teach the newly added limitations to amended Claim 1, including the above limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/J.M./Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798